Case: 12-60531       Document: 00512251941         Page: 1     Date Filed: 05/23/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 23, 2013
                                     No. 12-60531
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

VENKATESWARA RAO PALLAPOTHULA,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A088 652 060


Before BENAVIDES, HAYNES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Venkateswara Rao Pallapothula appeals the decision of the Board of
Immigration Appeals (BIA) denying his requests for asylum, withholding of
removal, and relief under the Convention Against Torture (CAT).                          The
immigration judge determined that Pallapothula’s asylum application was
untimely and that CAT relief was unavailable because Pallapothula had not
claimed that he would be tortured by Indian governmental authorities or with
their acquiescence.       Additionally, the immigration judge found, based on

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-60531     Document: 00512251941      Page: 2    Date Filed: 05/23/2013

                                  No. 12-60531

inconsistencies in Pallapothula’s written statement and testimony, that
Pallapothula was not credible. The immigration judge determined also that
Pallapothula failed to present other evidence to corroborate his claim.
Consequently, the immigration judge concluded that Pallapothula failed to
demonstrate entitlement to withholding of removal.
      Pallapothula has briefed neither an asylum claim nor a CAT claim in this
court. Consequently, he has abandoned those claims. See Calderon-Ontiveros
v. INS, 809 F.2d 1050, 1052 (5th Cir. 1986).
      Additionally, we deny the petition for review of the denial of withholding
of removal. We reject the contention that the immigration judge erred in finding
Pallapothula not credible. In making a credibility determination, the factfinder
may consider, inter alia, “the inherent plausibility of the applicant’s or witness’s
account, the consistency between the applicant’s or witness’s written and oral
statements [and] any inaccuracies or falsehoods in such statements, without
regard to whether an inconsistency, inaccuracy, or falsehood goes to the heart
of the applicant’s claim.” 8 U.S.C. § 1158(b)(1)(B)(iii) § 1231(b)(3)(C). Because
an immigration judge “may rely on any inconsistency or omission in making an
adverse credibility determination as long as the totality of the circumstances
establishes that an . . . applicant is not credible,” we must defer to that
determination “unless it is plain that no reasonable factfinder could make” such
a ruling. Wang v. Holder, 569 F.3d 531, 538 (5th Cir. 2009) (internal quotation
marks and citation omitted).
      Pallapothula points to no basis for rejecting the IJ’s determination that he
was not credible.    Pallapothula’s conclusory assertions of truthfulness are
insufficient. Cf. Townsend v. INS, 799 F.2d 179, 182 (5th Cir. 1986). The
inconsistencies in Pallapothula’s statements and testimony concerning alleged
attacks in 2006 and 2007 substantially support the adverse credibility
determination. See Dayo v. Holder, 687 F.3d 653, 657-58 (5th Cir. 2012).



                                         2
    Case: 12-60531    Document: 00512251941      Page: 3    Date Filed: 05/23/2013

                                  No. 12-60531

Pallapothula has failed to demonstrate “that no reasonable factfinder could”
have deemed him incredible. Wang, 569 F.3d at 538.
      We conclude also that Pallapothula is not entitled to relief on his assertion
that he was deprived of the chance to provide corroborating evidence of his claim
of persecution by a terrorist group in India, the Naxalites. Pallapothula asserts
that the immigration judge did not advise him of the need for corroboration.
Pallapothula cites no precedent of this circuit that supports his contention that
he should have been told by the IJ to present corroborating evidence. Moreover,
the asylum form itself alerts an applicant to the need to attach documentation
evidencing the specific facts on which his claim relies or to explain why such
documentation cannot be produced. Also meritless is Pallapothula’s suggestion
that the IJ failed to provide an opportunity to rebut the facts; the IJ noted
several times during the hearing that he believed there were discrepancies in
Pallapothula’s testimonial proof. Therefore, in addition to the opportunity
provided by the asylum form, Pallapothula had a full hearing that allowed him
the chance to make his case; all that Pallapothula and his counsel at the hearing
had to do was present credible evidence. A tribunal need not make a litigant’s
case for him. United States. v. Charles, 469 F.3d 402, 408 (5th Cir. 2006).
      Because Pallapothula fails to show error in the determination that he was
not credible and fails to present corroborating evidence, he “does not have
enough evidence to show” a clear probability of persecution and thus to be
entitled to withholding of removal. See Dayo, 687 F.3d at 657-59; Campos-
Guardado v. INS, 809 F.2d 285, 290 (5th Cir. 1987). Pallapothula consequently
fails to demonstrate that he presented evidence “so compelling that no
reasonable factfinder could fail to find” a clear probability of persecution.
Ontunez-Tursios v. Ashcroft, 303 F.3d 341, 351 (5th Cir. 2002) (internal
quotation marks and citation omitted).
      PETITION DENIED.



                                        3